     Case 2:20-cr-00021-BWC Document 34 Filed 05/27/20 Page 1 of 1

                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court

                                                                                   By CAsbell at 3:50 pm, May 27, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA

        v.                                                  CASE NO.: 2:20-cr-21

 DAVID NEEDOM,

                Defendant.


                                            ORDER

       On May 26, 2020, counsel for Defendant filed a Notice to Counsel Response. Doc. 32.

In that Notice, counsel for Defendant advised the Court that all pretrial motions filed in this case

as to Defendant David Needom have been resolved. Accordingly, the Court DENIES AS

MOOT all motions, docs. 22–27. The motions hearing scheduled for June 15, 2020 at 10:00

a.m., in the Brunswick Federal Courthouse is cancelled.

       SO ORDERED, this 27th day of May, 2020.




                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
